The question here presented concerns the validity of the following Resolution adopted on September 15, 1947, by the Board of Directors of Lawrence Township School District, a school district of the third class in Clearfield County:
"Be it Resolved that the Lawrence Township School District for the year beginning July 1, 1947, shall collect and does hereby levy and assess a tax of Five (5¢) Cents per net ton of 2000 pounds on all coal mined from property located in Lawrence Township, whether it is mined by the deep mine, open pit, strip mine, or any other method . . .
"Said tax shall be payable to the Tax Collector of the Lawrence Township School District who is hereby authorized and directed and warrant issued to said Tax Collector for the collection of said tax from all individuals, persons, associations, partnerships, corporations, or any other groups who mine coal from property *Page 380 
located in Lawrence Township, Clearfield County, Pennsylvania.
". . . All individuals, persons, associations, partnerships, corporations, or other groups who mine coal shall on the 15th of each month furnish said Tax Collector a statement of all coal mined during the preceding month, and on or before the last day of the month, pay to the Tax Collector the amount due . . ."
This Resolution was adopted in pursuance of the Act of June 25, 1947, P. L. 1145, 53 PS 2015.1 et seq., which confers authority on certain political subdivisions, including school districts of the third class, to levy, assess and collect taxes, for general revenue purposes, on persons, transactions, occupations, privileges, subjects and personal property within the limits of such political subdivision, except that such local authorities shall not have authority by virtue of the Act to levy, assess and collect any tax on a privilege, transaction, subject, occupation or personal property which is now or does hereafter become subject to a State tax or license fee, or (with certain exceptions here irrelevant) on the privilege of employing such tangible property as is now or does hereafter become subject to a State tax.
Peale, Peacock  Kerr, Inc., a corporation owning coal in place in Lawrence Township and engaged in mining it, appealed, together with other taxpayers of the School District, to the Court of Quarter Sessions of Clearfield County to have the Resolution of the Board of Directors declared null and void. After hearing testimony the court overruled the appeal, and from its decision there are now two appeals to this Court, one by Peale, Peacock  Kerr, Inc., and the other by B. M. DuBois, an individual taxpayer of the Township and likewise engaged in mining there.
The appeal of the corporate appellant is based principally upon the contention that the tax in question is a *Page 381 
property tax, and, since it pays to the State both a capital stock tax under the Act of June 1, 1889, P. L. 420, as amended,72 PS 1871, and a corporate net income tax under the Act of May 16, 1935, P. L. 208, as reënacted and amended, 72 PS 3420a
et seq., it claims that the tax now being imposed by the School District violates the provisions of the statute which forbids the levy of a tax on personal property that is subject to a State tax. It is established by a multitude of decisions that a tax on the capital stock of a company is a tax on all of its property and assets,1 and that a tax on the income from property is likewise a property tax.2 Therefore, if the present tax is also a property tax it is not authorized by the 1947 Act and is consequently illegal and void. The School District contends that the tax is not a property tax on the coal but an excise tax on the privilege, business or occupation of mining the coal, and, if this be so, there is no conflict between it and the State taxes: Blauner's, Inc., v. Philadelphia, 330 Pa. 342,198 A. 889; Philadelphia v. Samuels, 338 Pa. 321, 12 A.2d 79;Dunkard Township School Tax Case, 359 Pa. 605, 610, 60 A.2d 39.
In Peoples Natural Gas Company v. Pittsburgh, 317 Pa. 1,175 A. 691, this Court held that a tax imposed by the City of Pittsburgh, "on all electric light, heat and *Page 382 
power companies, natural gas companies, artificial gas companies, water companies, telephone companies, steam heating companies and taxicab companies and individuals operating taxicabs . . . in respect to the ownership or use by said companies or individuals of meters or other devices used for measuring or recording the quantity of service or product furnished to consumers thereof," was a property tax, stating (p. 5): "The phraseology of the ordinance makes it impossible to accept the city's contention that the purpose was to tax a privilege; both the title and the enacting parts of the ordinance deny it. . . . As the tax on the meters in respect to their ownership or use, is, in effect, a tax on the meters, there is no support for the argument that . . . 'the tax is limited to the "use" of said meters by said companies.' " Similarly, the phraseology of the Resolution before us makes it impossible to accept the contention that it is an excise or occupation tax. See also Commonwealth v. Pure Oil Company,303 Pa. 112, 154 A. 307. The court below so recognized, stating: "The Resolution is not well drawn, if intended as a tax on the transaction of mining and removing coal, as contended by counsel for the School District. Nowhere in the resolution does it state that it is a tax levied for the privilege of mining and removing coal, or for the privilege of selling the same.The Resolution on its face purports to be a tax of five centsper net ton on all coal mined." Nevertheless, the court below decided that the tax imposed by the Resolution was not a property tax, because "we think that the tax of five cents a ton on all coal, when mined and removed from the premises, was intended as a tax on the sale of said coal or on the privilege of mining and removing it and thereafter selling it." Such decision amounts to judicial legislation. Where the words of a law are free from ambiguity, the letter of it may not be disregarded by the courts under *Page 383 
a pretext of pursuing what may appear to be its spirit: Statutory Construction Act of May 28, 1937, P. L. 1019, section 51, 46 PS 551; Pittsburgh Milk Company v. Pittsburgh, 360 Pa. 360,364, 62 A.2d 49.
The Resolution considered in Dunkard Township School TaxCase, supra, levied a tax upon the "privilege, transaction or occupation of mining, processing and marketing" of bituminous coal mined by strip mining methods. Here, however, the Resolution imposes "a tax of Five (5¢) per net ton of 2000 pounds on all coal mined . . . whether it is mined by the deep mine, open pit, strip mine, or any other method." If it was the purpose of the School Board to levy an occupation or excise tax, they might easily have removed the question from the field of controversy by simply stating in the Resolution that they were imposing a tax on the privilege, business or occupation of mining. They did not so state, however, and having due regard for the ordinary meaning of the unambiguous language of the Resolution, it does not impose a tax upon the "mining of coal" but upon "coal mined", and is, therefore, a property tax.
Since, in our opinion, the tax imposed by the Resolution under consideration is a property tax, and since according to a stipulation filed by the parties, the value of coal mined in Lawrence Township varies from $4.25 per ton to $5.25 per ton, it is also invalid as violating the constitutional requirement of uniformity in that, being a property tax, it is imposed on a quantity and not on an ad valorem basis: Commonwealth ex rel.Department of Justice v. A. Overholt  Co., Inc., 331 Pa. 182,200 A. 849.
The order of the court below is reversed. Costs of both appeals to be paid by appellee.
1 Commonwealth v. Standard Oil Company, 101 Pa. 119, 145;Commonwealth v. New York, Pennsylvania and Ohio RailroadCompany, 188 Pa. 169, 184, 41 A. 594; Commonwealth v. CurtisPublishing Company, 237 Pa. 333, 335, 85 A. 360; Dupuy v.Johns, 261 Pa. 40, 45, 104 A. 565; Commonwealth v. SunburyConverting Works, 286 Pa. 545, 548, 134 A. 438; Peoples NaturalGas Co. v. Pittsburgh, 317 Pa. 1, 6-7, 175 A. 691; Philadelphiav. Samuels, 338 Pa. 321, 325, 12 A.2d 79; Commonwealth v.Southern Pennsylvania Bus Company, 339 Pa. 521, 527,15 A.2d 375.
2 Kelley v. Kalodner, 320 Pa. 180, 186, 187, 181 A. 598;Blauner's, Inc., v. Philadelphia, 330 Pa. 342, 345 198 A. 889;Philadelphia v. Samuels, 338 Pa. 321, 326, 12 A.2d 79. *Page 384